DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Summary
	The preliminary amendment filed September 28, 2020 is acknowledged and entered.  Claim 45 and its dependent embodiments are directed to a viral expression vector comprising a parainfluenza virus 5 (PIV5) genome comprising a deletion of the gene encoding the small hydrophobic (SH) protein, and a heterologous nucleotide sequence expressing a heterologous polypeptide inserted within the PIV5 genome at various locations as outlined in claim 56.  The heterologous polypeptide is derived from a variety of pathogens, viral, bacterial or parasitic (claims 46-47).  The heterologous polypeptide is, for example, HA (claim 48), NP (claim 53), from influenza A (claim 49), subtype H1 to H18 (claim 50), H5N1 (claim 51), subtype N1 to N10 (claim 52), or from the F or G protein of rabies (claim 54), or the gp150 env protein of HIV (claim 55).  
The PIV5 genome comprises one or more further mutations (claim 57), such as a mutation of the V/P gene (claim 58).  The mutation comprises PIV5VΔC (claim 59), which lacks the conserved cysteine-rich C-terminus of the V protein (see specification, page 23, second full paragraph).  
Also claimed is a viral particle comprising the expression vector (claim 60), a composition (claim 61), a method of expressing a heterologous polypeptide in a cell (claim 62), a method of inducing an immune response (claim 63), and a method of expressing a heterologous polypeptide in a subject by administering the vector (claim 64).
Claim Objections
Claims 50 and 62 are objected to because of the following informalities:  There should be a period at the end of each sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the claim is directed to an embodiment wherein the heterologous polypeptide is derived from an emerging influenza virus in humans or animals.  There is no structure for the emerging influenza virus in humans or animals, no chemical properties thereof, no functional characteristics, no structure/function correlation, and no method of making the emerging antigen since it has yet to be identified.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 45, 46 and 60-62 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fuentes et al. (Journal of Virology, Aug 2007, 81(15):8361-8366, “Fuentes”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Fuentes discloses a recombinant PIV5 virus (which is a viral expression vector) that lacks its SH gene and expresses an RSV SH gene (see abstract) (claims 45 and 46).  Viral particles were produced in cells and would have had to be present in a composition in order to have been propagated/recovered (see page 8361, left column, last sentence) (claims 60-62).  Therefore, the claimed embodiments are anticipated by the prior art.

Claims 45, 46 and 60-62 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilson et al. (Journal of Virology, 2006, 80(4):1700-1709, cited in the IDS filed 8/10/2020).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Wilson discloses a mutant SV5 (Simian Virus 5, also known as PIV5), which is a viral expression vector, whose SH gene is replaced with a mumps virus SH gene (see abstract) (claims 45 and 46).  Viral particles were produced in cells and would have had to be present in a composition in order to have been propagated/recovered (see page 1701, left column, Materials and Methods) (claims 60-62).  Therefore, the claimed embodiments are anticipated by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,752,916.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instantly claimed genus.  The patented claims are directed to a viral expression vector comprising PIV5, wherein the SH gene is replaced with a heterologous sequence that is not derived from mumps virus.  The instant claims do not specify that the SH gene is replaced, only that it is deleted, and there is no limitation on the heterologous sequence with regard to it not being from mumps virus.  A species anticipates a genus.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648